Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered January 3, 2007, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of eight years, unanimously affirmed.
The court’s summary denial of defendant’s suppression motion was proper. Defendant received detailed information about *598the circumstances of his arrest, and he was in a position to rebut the People’s position that the police had probable cause to search him. Accordingly, it was not enough for defendant to deny that he committed the crime or to state that he was doing nothing suspicious or unlawful at the time of his arrest (see People v France, 50 AD3d 266 [2008]; People v Roldan, 37 AD3d 300 [2007], Iv denied 9 NY3d 850 [2007]). Since defendant did not dispute that the victim had chased him and had pointed him out to the police, the allegations in his motion papers did not raise any factual issue warranting a hearing.
The court properly denied defendant’s motion for substitution of counsel. The court, which conducted a sufficient inquiry into defendant’s complaints and accorded him ample opportunity to be heard, correctly found that there was no good cause for assignment of another attorney to defendant on the eve of trial (see People v Linares, 2 NY3d 507, 511 [2004]). Counsel provided sound advice on the likelihood of conviction after trial and the advisability of pleading guilty, and defendant’s distress at hearing unwelcome news was not a basis for substitution. Concur—Gonzalez, J.P., Buckley, Moskowitz, Renwick and DeGrasse, JJ.